DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “wherein the composition” on line 1.  For consistency to claim 1, the above limitation should be amended to recite, “wherein the oral composition.”  
Claim 15 recites, “the water-permeable pouch.”  For consistency to claim 1, the above limitation should be amended to recite, “wherein the outer water-permeable pouch.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 15, 16 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Moldoveanu (US 20150068545).
Regarding claim 1, Moldoveanu discloses a pouched product (see figure 1) comprising a water-permeable pouch defining a cavity (see the cavity as shown in figure 
Regarding claim 8, Moldoveanu discloses the oral composition can comprise a botanical (see paragraphs 26, 27 and 105).
Regarding claim 10, Moldoveanu discloses that the  pouch and the oral composition can be orally dissolvable, because Moldoveanu discloses that the pouch is water dissolvable and can dissolve when placed in the mouth of the user (see paragraph 70) and that the oral composition can dissolve (abstract; paragraph 16, 18). 
Regarding claim 15, as Moldoveanu discloses that the oral composition is dissolvable (see the abstract and paragraph 74 - “water-dissolvable”), it is seen to be inherent that Moldoveanu’s oral composition would have been configured to be released through the Moldoveanu’s disclosed water permeable pouch.
Regarding claim 16, as discussed above with respect to claim 1, Moldoveanu discloses the outer water-permeable pouch is orally dissolvable.
Regarding claim 19, Moldoveanu discloses that the orally dissolvable pouch can comprise alginates (see paragraph 70).

Claims 1, 10, 15, 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Holton (US 7861728).
Regarding claim 1, Holton discloses a pouched product comprising a dissolvable water permeable outer pouch defining a cavity, and the cavity comprising an oral 
Regarding claim 10, as discussed above, claims 1 and 2 of Holton disclose that both the outer pouch and the inner pouch which has been construed as the oral composition is orally dissolvable.
Regarding claim 15, as discussed above, Holton discloses a water permeable pouch and a dissolvable strip and thus, the dissolvable strip would have been configured to be released through the water permeable pouch.
Regarding claim 16, the outer water permeable pouch of Holton is seen to be orally dissolvable, since Holton disclsoes that the pouch is soluble in water and is to be inserted into ones mouth (see the abstract).

Claims 1, 8, 15 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Dube (US 8695609). 
Regarding claim 1, Dube teaches a pouched product comprising a dissolvable water permeable outer pouch defining a cavity, and the cavity comprising an oral composition (because the claim recites that the pouch is inserted into ones mouth) and where the outer pouch is orally dissolvable (see claims 1 and 8 on columns 39 and 40; also see column 5, lines 9-15).
Regarding claim 8, Dube teaches the oral composition an include botanicals (see at least, the abstract).
Regarding claim 15, Dube teaches the composition configured to be released through the water permeable pouch (see column 2, lines 18-19).
Regarding claim 16, the outer water permeable pouch Dube is seen to be orally dissolvable, since Dube teaches that the pouch is soluble in water and is to be inserted into ones mouth.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-4, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moldoveanu (US 20150068545).
Regarding claim 2, Moldoveanu discloses an active ingredient such as a botanical (paragraphs 26, 27 and 105) that can be present at 5% of the composition (see paragraph 12) and that the oral composition can also comprise 80% of a sugar 
Regarding claim 3, Moldoveanu’s disclosure of using is malt is also seen to be a non-hygroscopic sugar alcohol capable of forming a glassy matrix, especially as applicant’s specification such as at page 5, lines 16-19 discloses that is malt can be the sugar substitute capable of forming a glassy matrix.
Regarding claim 11, Moldoveanu suggests the inclusion of fillers such as maltodextrin or dextrose (see paragraph 95), thus rendering the inclusion of a filler in the oral composition obvious.
Regarding claims 12 and 13, Moldoveanu suggests that the oral composition an further comprise a flavorant (see paragraph 94), which can be used at up to 10% and where certain flavorants can be used at 0.1wt% or 0.5wt% (see paragraph 94).   To thus modify Moldoveanu’s composition to further include about 0.1 to about 0.5 percent by weight of the oral composition would have been obvious to one having ordinary skill in the art, based on one’s preference of the particular flavors to be imparted to the composition.

Claims 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moldoveanu (US 20150068545) in view of Jackson (US 20130274296) or Holton (US 20130074856).
Regarding claim 3, Moldoveanu’s disclosure of using is malt is also seen to be a non-hygroscopic sugar alcohol capable of forming a glassy matrix, especially as 
Regarding claims 5 and 6, Moldoveanu teaches that the base oral composition can comprise at least about 80% by weight of the sugar alcohol, which can be is malt (see paragraph 18), thus encompassing the range of at least 85% and at least about 90% as recited in claims 5 and 6.  Moldoveanu also teaches that the specifics of the composition can vary (see paragraph 78).
Claim 5 differs from Moldoveanu in specifically reciting that the sugar substitute is present in an amount of at least about 85% by weight and claim 6 differs in specifically reciting the sugar substitute is present in an amount of at least 90% by weight.
However, Jackson teaches orally ingestible products that can comprise a sugar substitute such as is malt at 90% (see paragraph 44; paragraph 15-sugar material can comprise a sugar alcohol such as is malt; paragraph 26) which can be used in smokeless tobacco compositions (see paragraph 3), for providing the requisite smooth and glassy surface (see paragraph 2).  Holton also teaches smokeless oral compositions (paragraph 6) that can comprise at least 90% by weight of a sugar substitute such as is malt (see paragraph 6), which can be advantageous for providing a 
Regarding claim 7, Moldoveanu teaches a sugar alcohol syrup, as already discussed above with respect to claim 2.   On table 16, Moldoveanu suggests that the sugar alcohol syrup is maltitol syrup.  It is further noted that Jackson further teaches that sugar alcohol syrup, such as maltitol syrup (paragraph 46) can affect re-crystallization of the melted sugar alcohol (paragraph 47, 48).  Holton is similar in this regard (see paragraph 12, 60).  To thus modify Moldoveanu and to use maltitol syrup would have been obvious to one having ordinary skill in the art for controlling recrystallization of the sugar alcohol.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moldoveanu (US 20150068545) in view of Reddick (US 20140255452), Dreher (US 20150071572) and Beeson (US 20130206153).
Regarding claim 9, Moldoveanu teaches that the oral composition can be a particulate material (see paragraph 74 - “powdered pieces”).    
Claim 9 differs in specifically reciting the particulate material having a size of about 0.1 to about 5mm.
However, Reddick teaches granules (see figure 4a, item 45) within a permeable, dissolvable pouch (paragraph 27) where the granules can be any shape and size that fits within the pouch (see paragraph 36).  Dreher teaches oral compositions (see 
As Moldoveanu already suggests a particulate composition within the cavity of a permeable pouch, to thus modify Moldoveanu and to control the size of the particulate material to be 1.6mm or 1.24mm for instance, would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design as well as for example, controlling dissolution or prevent the composition from inadvertently escaping from the water permeable pouch. 



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moldoveanu (US 20150068545) in view of Marshall (US 20150101627) and Victor (US 20180255801).
Regarding claim 14, it is noted that while Moldoveanu teaches that the oral composition includes a tobacco material, Moldoveanu further suggests at paragraph 105, that the oral composition can be a botanical material without a tobacco component; therefore suggesting that the oral composition can be free of a tobacco material. 
Marshall has only been relied on as evidence that it has been conventional in the art to form similar types of oral compositions that can exclude tobacco materials (See .

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moldoveanu (US 20150068545) in view of Dreher (US 20150071572) and Asawahame (“Formation of Orally Fast Dissolving Fibers Containing Propolis by Electrospinning Technique”).
Regarding claim 17, it is noted that Moldoveanu teaches that the dissolvable outer pouch can comprise rice paper and can also comprise ground cellulosics, which can be construed as reading on a fibrous material (see paragraph 70).  If it could have been construed that this did not suggest a fibrous material, then it is noted that Dreher teaches pouches that can be used for active agents designed for oral consumption (see paragraph 177 - “edible agents”) and where the pouch can be made from a dissolvable material that can comprise a fibrous material, and that includes at least one hydrophilic polymer (see paragraph 4, 144, 149, 150).  On paragraph 155, Dreher also suggests the filament forming material including polyvinyl pyrrolidone as a fibrous material.  On paragraph 208, Dreher further teaches using carrageenan, similar to Moldoveanu.  Dreher teaches that the fibrous material can be advantageous for rupturing to aid in releasing the contents (see paragraph 1).  Asawahame further evidences that it has 
To thus modify Moldoveanu, who is not limiting regarding the particulars of the orally dissolvable pouch and into include a fibrous material would have been obvious to one having ordinary skill in the art, for the purpose of rupturing so as to be able to create openings that can allow for release of the contents.
Regarding claim 18, Dreher teaches that the fibers can include a hydrophilic polymer for controlling the nature of the fibrous element (see paragraph 144).   Applicant’s specification at 11, lines 21-23 refers to Asawahame; and Asawahame teaches polyvinyl pyrrolidone and polyvinyl alcohol, as taught by Dreher, have hydrophilic properties (see Asawahame page 476, right column).  Polyvinyl alcohol would also have been known to one having ordinary skill in the art to be a hydrophilic polymer.  
To thus include a hydrophilic polymer would have been obvious to one having ordinary skill in the art for the purpose of controlling the dissolution of the pouch.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1, 8, 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, 21 and 22 of copending Application No. 16708033 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 teaches a pouched product comprising an outer water permeable pouch defining a cavity, with a composition within the cavity that is dissolvable (i.e. water soluble).  Copending claims 20-22 further teach the composition can include a botanical or nicotine component or can be free of a tobacco material, and therefore teach the limitations of claims 8 and 14 and further teach an orally dissolvable composition.


Claims 1, 10, 15, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 7861728. 
Regarding claim 1, patented claim 2 teaches a pouched product comprising a dissolvable water permeable outer pouch defining a cavity, and the cavity comprising an oral composition (such as the soluble second pouch that comprises a dissolvable strip) and where one of the outer pouch and the composition is orally dissolvable.
Regarding claim 10, as discussed above, patented claim 2 teaches that both the outer pouch and the inner pouch which has been construed as the oral composition is orally dissolvable.
Regarding claim 15, as the patented claim discloses a water permeable pouch and a dissolvable strip and the dissolvable strip would have been configured to be released through the water permeable pouch.
Regarding claim 16, the outer water permeable pouch of the patented claim is seen to be orally dissolvable, since the claim teaches that the pouch is soluble in water and is to be inserted into ones mouth.

Claims 1, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 8695609. 
Regarding claim 1, patented claim 8 teaches a pouched product comprising a dissolvable water permeable outer pouch defining a cavity, and the cavity comprising an 
Regarding claim 15, as the patented claim teaches a water permeable pouch it would have been obvious for the composition to be configured to be released through the water permeable pouch.
Regarding claim 16, the outer water permeable pouch of the patented claim is seen to be orally dissolvable, since the claim teaches that the pouch is soluble in water and is to be inserted into ones mouth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792